DETAILED ACTION
This office action is in response to a Request for Continued Examination filed December 22, 2021 for application 16/690,506.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1, 3-4, 6-7, and 9-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 19, and 20, the prior art does not teach or suggest the combination of limitations presented in the claim, particularly:
“decompose the sequence of demand target addresses into said plurality of constant stride sequences, each constant stride sequence comprising successive addresses separated by intervals of a constant stride value throughout the constant stride sequence...  control issuing of the prefetch load requests, based on a separate prefetch control algorithm for each of the plurality of constant stride sequences identified by the stride pattern detection circuitry...  the stride pattern detection circuitry is configured to maintain at least one training table comprising a plurality of entries, each entry to identify a given demand target address within the sequence of demand target addresses; and in response to receipt of a new demand target address in the sequence of demand target addresses, the stride pattern detection circuitry is configured to perform a stride comparison process for each of a subset of one or more earlier entries of the at least one training table; the stride comparison process for a given earlier entry comprising: comparing a plurality of delta values specified in the given earlier entry with a determined stride value determined based on a difference between the new demand target address and the given demand target address specified by the given earlier entry, the plurality of delta values each specifying a difference between the given demand target address and an earlier demand target address in the sequence of demand target addresses, wherein the plurality of delta values correspond to different earlier demand target addresses”.
This limitation requires a stride comparison training table, where during a stride comparison process to detect a plurality of constant stride sequences of addresses interleaved within the sequence of demand target address... in response to receipt of a new demand target address..  control issuing of the prefetch load requests, based on a separate prefetch control algorithm for each of the plurality of constant stride sequences identified by the stride pattern detection circuitry...   the stride comparison process compares a stride value determined based on (1) a difference between the new demand target address and the given demand target address specified by a given earlier entry in the training table (i.e. what is the differences in addresses between the current address and the address for a previous entry in the table), and (2) a plurality of delta values specified in the given earlier entry .. wherein the plurality of delta values correspond to different earlier demand target addresses”.   Thus comparison is against a single value  computed as the difference between the new and demand address target for  a ‘given demand target address specified by a given earlier entry’ and a plurality (at least 2) delta values stored in the ‘given demand target address specified by a given earlier entry’.  The plurality of delta values in the ‘given demand target address specified by a given earlier entry’ correspond to different earlier demand target addresses (i.e. represent the difference between the earlier demand target address and yet earlier demand target addresses).   Thus the comparison represents a single delta value representing the delta address demanded between T2 and T1, where T2 is the current time and T1 is the time of the ‘given demand target address specified by a given earlier entry’ and also  a plurality of delta values stored in the ‘given demand target address specified by a given earlier entry’, where these delta values are stored at  time T1, and represent a delta address for demands for data specified by address between T0 and T1, where T0 occurs before T1.  
Examiner is able to find prior art for demand an stride pattern detection circuit that detects stride patterns based on a current demand address and a plurality of delta values in an earlier demand address table (such as Kalamatianos US 2014/0359221).  Kalamatianos does compute a delta value between the current time (for example where T2 occurs at A+13 in Figure 3 of Kalamatianos) and the prior entry (for example where T1 occurs at A+10 of Figure 3 of Kalamatianos).   However, the claim limitation requires (using Kalamatianos as an example) that the delta value of A+13 minus A+10 (or a delta value of 3) is compared against the table entries in the table A+10 (which contains the values 6, 8, 10, and 10) which is an earlier table entry containing delta values.  The value of 3 in Kalamatianos is not compared against the value of 6, 8, 10 and 10 (the delta values of A+10 at time T1 of Kalamatianos) in the algorithm of Kalamatianos.  The value of 3 is used to create the entries in the table at A+13 at T2 (5, 8, 11, and 18), and the contents of the plurality of entries at time T2 at A+13 are compared against a plurality of entries at time T1 in Kalamatianos.
Examiner is able to find the general concept of “prefetching for data streams with multiple strides’ as detailed in US 2017/0010970A1 by Chou.  This discloses the general concept of ‘detecting a recurring patterning having two or more different strides in the examined sequence’ using a prefetch learning table.   However the contents of the prefetch learning table as described by Chou do not contain a “plurality of delta values each specifying a difference between the given demand target address and an earlier demand target address in the sequence of demand target addresses, wherein the plurality of delta values correspond to different earlier demand target addresses” as claimed by the instant application.
An updated search of the available prior art failed to provide a teaching, alone or in combination, that would anticipate or render the claimed invention within the context of claims 1, 19, and 20 obvious.
Claims 3-4, 6-7, and 9-18 are dependent from claim 1 and thus are allowable by virtue of their dependence from claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138